DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6-11, 13-16 and 18-20 are pending.
Claims 5, 12 and 17 are canceled.

Response to Amendment
The amendments to the claims, filed on August 18, 2021 have been entered. Claims 1-4, 6-11, 13-16 and 18-20 are pending In regard to claims 5-7, 10, 12 and 17, the objections have been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-11, 13-16 and 18-20 are allowed. Independent claim 1, 11 and 16 contains allowable subject matter as indicated below.
.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a  connector comprising: a connector housing forming a receptacle to receive an add-in wherein the first connector pin is oriented toward the second connector pin to couple to the PCB in a toe-routing configuration and the second connector pin is oriented away from the first connector pin to couple to the PCB in the toe-routing configuration, wherein the first connector pin and the second connector pin in the toe-routing configuration has a less impedance drop, improved resonating characteristics, and an improved signal integrity (SI) compared to connectors in heel-routing configuration, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 11, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a system comprising: a first component; a second component disposed on a printed circuit board (PCB); and a connector comprising: a connector housing forming a receptacle configured to receive the first component; a first connector pin electrically couple to the first component responsive to the first component being inserted into the receptacle, wherein the first connector pin extends from the connector housing to contact a first solder pad disposed on the PCB, wherein the first solder pad is electrically coupled to the second component; and a second connector pin electrically couple to the first component responsive to the first component being inserted into the receptacle, wherein the second connector pin extends from the connector housing to contact a second solder pad disposed on the PCB, wherein the second solder pad is electrically coupled to the second component, wherein the first connector pin is oriented toward the second connector pin to couple to the PCB in a toe-routing configuration and the second connector pin is oriented away from the first connector pin to couple to the PCB in the toe-routing configuration, wherein a first microstrip disposed on the PCB couples the first solder pad to the second component, and wherein a second microstrip disposed on the PCB couples the second solder pad to the second component, as recited in claim 11, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 16, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an interconnect assembly comprising: a housing comprising a first distal end to couple to a first component and a second distal end to be disposed proximate a printed circuit board (PCB); a first connector pin disposed partially within the housing, the first connector pin to couple to a first contact pad of the first component located at the first distal end and to contact a first solder pad disposed on the PCB proximate the second distal end; and a second connector pin disposed partially within the housing, the second connector pin to couple to a second contact pad of the first component located at the first distal end and to contact a second solder pad disposed on the PCB proximate the second distal end, wherein the first connector pin is oriented toward the second connector pin to couple to the PCB in a toe-routing configuration and the second connector pin is oriented away from the first connector pin to couple to the PCB in the toe-routing configuration, wherein a first microstrip disposed on the PCB couples the first solder pad to a second component disposed on the PCB, and wherein a second microstrip disposed on the PCB couples the second solder pad to the second component, as recited in claim 16, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER G LEIGH/Examiner, Art Unit 2831